Opinion issued February 11, 2010 








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00695-CV
____________

ROBERT S. COLLIER, Appellant

V.

SKH MANAGEMENT, L.P., SIGMUND, KANE & HATCH, INC.; PAUL
SIGMUND; GREGORY KANE; KEITH HATCH; SKH ENERGY FUND,
L.P.; SK EXPLORATION II, INC.; SKH MANAGEMENT II, L.P.; AND
MIKE LANCE, Appellees



On Appeal from the 269th District Court
Harris County, Texas
Trial Court Cause No. 2007-47543



MEMORANDUM  OPINION
	Appellant, Robert S. Collier, has filed an unopposed motion to dismiss the
appeal.  No opinion has issued.  Accordingly, the motion is granted, and the appeal
is dismissed.  Tex. R. App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Higley.